Affirmed as Modified; and Opinion Filed April 20 , 2016




                                                                    In The
                                            Court of Appeals
                                     Fifth District of Texas at Dallas
                                                         No. 05-14-01214-CR

                                      ROBERT MONTE PRICHARD, Appellant

                                                                        V.

                                             THE STATE OF TEXAS, Appellee

                                 On Appeal from the 204th Judicial District Court
                                              Dallas County, Texas
                                      Trial Court Cause No. F-1400386-Q

                                           MEMORANDUM OPINION
                                         Before Justices Lang, Brown, and O'Neill1
                                                 Opinion by Justice Lang

           A jury convicted Robert Monte Prichard of cruelty to a nonlivestock animal and assessed

punishment, enhanced by a finding that he used a deadly weapon during the commission of the

offense, at six-and-a-half years’ confinement. In two issues, Prichard asserts his sentence cannot

stand because a deadly weapon finding is appropriate only when the weapon was used or

exhibited against individuals. We modify the trial court’s judgment and affirm as modified.

                                                          I. BACKGROUND

           The facts are undisputed. Prichard’s pet pit bull Candy died after Prichard repeatedly hit

her on the head with a shovel until she appeared unconscious and then drowned her in the family
   1
       The Hon. Michael J. O'Neill, Justice, Court of Appeals, Fifth District of Texas at Dallas, Retired, sitting by assignment.
swimming pool “to put [her] out of [her] misery.” Prichard was charged with intentionally and

knowingly torturing Candy or causing her death “in a cruel manner.” See TEX. PENAL CODE

ANN. 42.092(b)(1) (West 2011). He also was charged with using the shovel and pool water,

“singly or in combination,” as deadly weapons. See id. 1.07(17) (West Supp. 2015).

                                              II. DEADLY WEAPON FINDING

           Prichard asserts a deadly weapon finding is appropriate only when the weapon was used

or exhibited against individuals. Accordingly, he complains the trial court erred in submitting a

deadly weapon special issue to the jury and the evidence is insufficient to support the deadly

weapon finding.2 Although he couches the latter complaint as a sufficiency challenge, his

complaint turns on statutory construction. See Patterson v. State, 769 S.W.2d 938, 940 (Tex.

Crim. App. 1989).

                                                             A. Applicable Law

           A trial court must give the jury a written charge that sets forth the law applicable to the

case based on the facts adduced at trial. TEX. CODE CRIM. PROC. ANN. art. 36.14 (West 2007);

see also Gray v. State, 152 S.W.3d 125, 127-28 (Tex. Crim. App. 2007). A charge which fails to

apply the law to the facts presented at trial is erroneous. Gray, 152 S.W.3d. at 128.

           As applicable to the facts presented in this case, a deadly weapon is “anything that in the

manner of its use or intended use is capable of causing death or serious bodily injury.” See TEX.

PENAL CODE ANN. § 1.07(17)(B). “Use,” as construed by the court of criminal appeals, means

the employment of the weapon to achieve its purpose or to facilitate the associated offense. See

Patterson, 769 S.W.2d at 941.




     2
        The State asserts, in part, that Prichard failed to preserve error because he did not file a motion to quash the indictment or otherwise object
to the indictment’s deadly weapon allegation. However, Prichard’s complaints attack the legality of his six-and-a-half year sentence, an issue that
does not need to be preserved in the trial court. See Mizell v. State, 119 S.W.3d 804, 806 n.6 (Tex. Crim. App. 2003).



                                                                        –2–
       Under Texas Penal Code section 42.092(c), the offense of cruelty to nonlivestock animals

committed by torturing an animal or by killing or causing serious bodily injury to the animal “in

a cruel manner” is a state jail felony unless the defendant has twice been previously convicted of

animal cruelty, in which case the offense is a third degree felony. See TEX. PENAL CODE ANN. §

42.092(c). State jail felonies are punishable, in accordance with section 12.35 of the penal code,

by confinement in a state jail for any term between 180 days and two years. See id. § 12.35(a)

(West Supp. 2015). However, upon a deadly weapon finding, as in this case, punishment is

increased in accordance with section 12.35(c) to that of a third degree felony.         See id. §

12.35(c)(1). Third degree felonies are punishable by imprisonment in the Texas Department of

Criminal Justice for a term between two years and ten years. See id. § 12.34(a) (West 2011). In

addition to confinement and imprisonment, state jail felonies and third degree felonies may also

be punished by a fine not to exceed $10,000. See id. § 12.34(b), 12.35(b)

                                     B. Standard of Review

       When a sufficiency of the evidence issue turns on statutory construction, an appellate

court reviews the issue de novo. See Liverman v. State, 470 S.W.3d 831, 836 (Tex. Crim. App.

2015). An appellate court reviews jury charge error based on whether error was preserved. See

Kirsch v. State, 357 S.W.3d 645, 649 (Tex. Crim. App. 2012). “Objected-to-error” is reviewed

for “some harm,” while “unobjected-to-error” is reviewed for “egregious harm.” Jennings v.

State, 302 S.W.3d 306, 311 (Tex. Crim. App. 2010).

                                 C. Application of Law to Facts

       Prichard argues a deadly weapon finding is appropriate only when the weapon was used

or exhibited against individuals. However, he does not contest that he used the shovel and pool

water to cause Candy’s death. Instead, he relies on (1) “several court cases that . . . have used

language indicating that the term [deadly weapon] refers to people;” and (2) that portion of penal

                                               –3–
code section 42.092(c) making the offense of cruelty to nonlivestock animals a third degree

felony where the defendant has prior animal cruelty convictions.

       Respecting section 42.092(c), Prichard asserts that if the deadly weapon provision under

penal code section 12.35 is applicable to animals, a cruelty to nonlivestock animal offense

“would always be subject to an affirmative finding of a deadly weapon.” He asserts that would

“elevate this state jail felony to a third degree felony” and render superfluous that portion of

section 42.092 that “enhances” the offense to a third degree felony based on prior animal cruelty

convictions. Prichard’s assertion assumes all cruelty to nonlivestock animal cases implicate the

deadly weapon provision under section 12.35. However, the offense can be committed by an

omission. See TEX. PENAL CODE ANN. § 42.092(b)(3) (unreasonable failure to provide necessary

food, water, care, or shelter), (4) (unreasonable abandonment). Moreover, section 12.35 and

section 42.092(c) serve different purposes. Section 42.092(c) defines the offense and classifies it

as a state jail felony or, if the defendant has two prior animal cruelty convictions, a third degree

felony. See id. § 42.092(c); Chambless v. State, 411 S.W.3d 498, 501 (Tex. Crim. App. 2013).

Section 12.35, on the other hand, defines the offense’s punishment range. See TEX. PENAL CODE

ANN. § 12.35; Chambless, 411 S.W.3d at 501. Although section 12.35 allows for the punishment

of a state jail felony to be increased to that of a third degree felony, it does not change the

classification or level of the offense to a third degree felony.   See TEX. PENAL CODE ANN. §

12.35; Chambless, 411 S.W.3d at 502. Because the deadly weapon provision at issue here

increases punishment, it has no effect on section 42.092(c) which increases the level of the

offense. We reject Prichard’s argument to the contrary.

       We also reject Prichard’s argument that “several court cases” suggest “the term [deadly

weapon] refers to people.” Prichard cites specifically to Cates v. State, 102 S.W.3d 735 (Tex.

Crim. App. 2003) and Brister v. State, 449 S.W.3d 490 (Tex. Crim. App. 2014). Cates is an

                                                –4–
appeal from a conviction for failing to stop and render aid. Cates, 102 S.W.3d at 736. Brister is

an appeal from a conviction for driving while intoxicated. Brister, 449 S.W.3d at 491.    In both

cases, the appellants were found at trial to have used their vehicles as deadly weapons during the

commission of the offenses. Brister, 449 S.W.3d at 491; Cates, 102 S.W.3d at 737. In both

cases, the court of criminal appeals found that the vehicles were not used as deadly weapons

because no evidence was presented showing “anyone” or “others” were actually endangered by

the vehicles. Brister, 449 S.W.3d at 495; Cates, 102 S.W.2d at 738. Prichard asserts the Brister

and Cates courts’ use of the term “anyone” and “others” indicates a deadly weapon finding can

only apply to offenses involving individuals. Prichard’s reliance on these cases, however, is

misplaced as neither construed “deadly weapon” to apply to individuals to the exclusion of

animals. The question in those cases was not whether the offense was an offense against

persons. Rather, the question was whether the weapons, the appellants’ vehicles, were used to

facilitate the commission of the offense for which the appellants were charged.          Although

Prichard contends a weapon is not a “deadly weapon” under the penal code unless it is used or

exhibited against individuals, the court of criminal appeals has not limited the term as he

proposes. The pertinent inquiry with respect to whether a deadly weapon was used, the issue

here, is whether the weapon achieved or facilitated the intended result. See Patterson, 769
S.W.2d at 941.

       As stated, Prichard does not dispute his use of the shovel and pool water caused Candy’s

death as he intended. On the record before us, we conclude the trial court properly submitted a

deadly weapon special issue to the jury and the evidence was sufficient to support the deadly

weapon finding.     See id. at 942 (affirming judgment for conviction for possession of

methamphetamine with deadly weapon finding where rational trier of fact could have determined

gun and several rounds of ammunition found near appellant and methamphetamine were used in

                                               –5–
commission of offense by protecting and facilitating appellant’s “care, custody, and management

of the contraband”); see also Martin v. State, No. 05-14-00215-CR, 2015 WL 4476242, *5 (Tex.

App.—Dallas 2015, no pet.) (noting “[n]othing in the plain language of section 1.07 [defining

“deadly weapon”] limits the definition of a deadly weapon to offenses against human beings”

and rejecting appellant’s argument that dog can never be used as deadly weapon against another

dog in dogfighting case) (not designated for publication); McMillian v. State, No. 05-04-01321-

CR, 2005 WL 2901720, *3 (Tex. App.—Dallas 2005, no pet.) (trial court properly entered

deadly weapon finding where evidence showed appellant used dog to cause serious injury or

death to another dog) (not designated for publication). We decide Prichard’s two issues against

him.

                            III. MODIFICATION OF JUDGMENT

       Prichard’s judgment recites he was convicted of “cruelty to animals enhanced . . . a third

degree felony.” With respect to the sections “Plea to 1st Enhancement Paragraph” and “Findings

on 1st Enhancement Paragraph,” the judgment states “N/A” for each. Because Prichard entered

a plea of not guilty to the indictment, we modify the judgment to reflect a plea to the first

enhancement paragraph of “Not True.” See Wood v. State, No. PD-0061-15, 2016 WL 1359169,

*4 (Tex. Crim. App. Apr. 6, 2016); Bigley v. State, 865 S.W.2d 26, 27-28 (Tex. Crim. App.

1993); Asberry v. State, 813 S.W.2d 526, 529-30 (Tex. App.—Dallas 1991, pet. ref’d). Further,

because the deadly weapon allegation in the indictment and the deadly weapon finding by the

jury served to increase punishment and not the level of the offense, we modify the judgment to

reflect Prichard was convicted of “cruelty to nonlivestock animals . . . a state jail felony” and to

reflect a finding on the first enhancement paragraph of “True.” See TEX. PENAL CODE ANN. §§

12.35, 49.092(c); TEX. R. APP. P. 43.2(b); Chambless, 411 S.W.3d at 502; Bigley, 865 S.W.2d at

27-28; Asberry, 813 S.W.2d at 529-30.

                                                –6–
                                     IV. CONCLUSION

       As modified, we affirm the trial court’s judgment.



                                                    /Douglas S. Lang/
                                                    DOUGLAS S. LANG
                                                    JUSTICE


Do Not Publish
TEX. R. APP. P. 47
141214F.U05




                                              –7–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ROBERT MONTE PRICHARD, Appellant                       On Appeal from the 204th Judicial District
                                                       Court, Dallas County, Texas
No. 05-14-01214-CR         V.                          Trial Court Cause No. F-1400386-Q.
                                                       Opinion delivered by Justice Lang. Justices
THE STATE OF TEXAS, Appellee                           Brown and O'Neill participating.

        Based on the Court’s opinion of this date, we MODIFY the judgment to delete the word
“enhanced” from the name of the offense and to reflect appellant was convicted of a state jail
felony. We further modify the judgment to reflect a plea of “Not True” and a finding of “True”
to the 1st Enhancement Paragraph.


       As MODIFIED, we AFFIRM the judgment.


Judgment entered this 20th day of April, 2016.




                                                 –8–